DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 03/04/2022 was entered.
Claims 35-39, 41, 43-44, 46-47, 49-51 and 55-58 are pending in the present application.
Applicant's election with traverse of Group II in the reply filed on 03/04/2022 is acknowledged.  Applicant further elected the following species: (a) SEQ ID NO: 23 as the guide domain targeting Dgkα; and (b) SEQ ID NO: 111 as the guide domain targeting Dgkζ.  
The traversal is on the ground(s) that Groups II-V possess the common special technical feature of a guide nucleic acid comprising a guide domain consisting of the 1st to 20th base of a nucleotide sequence selected from SEQ ID Nos: 13-24 and 109-125 for producing an artificially engineered immune cell. 
This is not found persuasive because there is no unifying special technical feature as evidenced at least by the teachings of Albelda et al (WO 2014/039513; IDS) in view of Zhang et al (US 8,865,406) and Wucherpfennig et al (US 10,876,120) as set forth in the 103 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 35-39, 41, 49-51 and 55-58 were withdrawn from further considerations because they are directed to non-elected inventions.
Therefore, claims 43-44 and 46-47 are examined on the merits herein with the above elected species.
Sequence Non-Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  §§ 1.821-1.825 for the reason(s) set forth below.
This application discloses numerous amino acid and nucleotide sequences at least in paragraphs [00665]-[00666], [00668], [00676]-[00677], [00685]-[00686], [00879], [0015821]-[001582], [001655]-[001656] and [001669]-[001671]; but none of these sequences has been assigned with an appropriate SEQ ID NO.  It is also unclear whether all of these sequences have been listed in a paper sequence listing and in a CRF.  Please check the entire specification for sequence compliance to avoid any further sequence non-compliance.
Claim Objections
Claim 43 is objected to because of the phrase “nucleic acid a encoding the same” on line 1 of element (ii) recited in the claim, which is grammatically incorrect.  Additionally, the phrase “immune regulatory gene which are selected” is also grammatically incorrect.  Moreover, there should be a comma between the terms “Dgkζ gene” and “or nucleic acid” on line 6 of the claim.
Claim 43 is also objected to because of the phrase “encoding the same” because it is incomplete.  The same what?  If it refers to the same guide nucleic acid and/or an editor protein, then stating as such.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass a composition for the production of an artificially engineered immune cell comprising DGKα gene and DGKζ gene, wherein the composition comprises: (i) at least one guide nucleic acid having the same sequence or capable of forming a complementary bond to partial sequence in an immune regulatory gene which is selected from the group consisting of DGKα gene and DGKζ gene, or a nucleic acid encoding the same guide nucleic acid; (ii) any editor protein of any structure or a nucleic acid encoding the same editor protein, as long as the guide nucleic acid and the editor protein are capable of forming a guide nucleic acid-editor complex that is capable of manipulating a target sequence, and the at least one guide nucleic acid independently comprises: a guide domain, a first complementary domain, a linker domain, and a second complementary domain, wherein the st to the 20th base of a nucleotide sequence selected from the group of SEQ ID Nos recited in independent claim 43, with the elected species of SEQ ID NO: 23 as the guide domain targeting DGKα gene and/or SEQ ID NO: 111 as the guide domain targeting Dgkζ gene.  
Apart from disclosing generically the use of CRISPR-Cas9 protein from various bacterial sources and Cpf1 protein (see at least paragraphs [0087], [00894]-[0091]; and examples); the instant disclosure fails to provide sufficient written description for any other editor protein that is capable of forming a guide nucleic acid-editor complex that is capable of manipulating a target sequence and wherein the guide nucleic acid comprises a guide domain consisting of the 1st to the 20th base of a nucleotide sequence selected from the group of SEQ ID Nos recited in independent claim 43, particularly for the elected species of SEQ ID NO: 23 as the guide domain targeting DGKα gene and/or SEQ ID NO: 111 as the guide domain targeting Dgkζ gene, as claimed broadly.  The last 3 nucleotides in each of the SEQ ID NO: 23 and SEQ ID NO: 111 has the sequence 5’-GGG-3’ which is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that is recognized by the Streptococcus pyogenes Cas9 nuclease to inactivate or knockout human DGKα gene and/or DGKζ gene; however the instant specification teaches explicitly that Neissena meningitides Cas9 protein recognizes the PALM sequence 5’-NNAGAAW-3’ (wherein W is A or T), Campylobacter jejuni Cas9 protein recognizes the PALM sequence 5’-NNNVRYAC-3’ (wherein V is G or C or A, R is A or G, Y is C or T) and the Cpf1 protein recognizes the PALM sequence 5’-TTN-3’ (wherein N is any nucleotide) (paragraphs [00911] and [00916]).  Then, how can Neissena meningitides Cas9 protein, Campylobacter jejuni Cas9 protein and/or Cpf1 protein recognize and manipulate the human DGKα gene and/or DGKζ gene comprising SEQ ID NO: 23 and SEQ ID NO: 111, respectively; let alone any editor protein as encompassed by the instant claims?  For example, apart from the Streptococcus pyogenes Cas9 protein which essential structural component(s) does the other editor protein possess such that it is capable of forming a guide nucleic acid-editor complex that manipulate a target sequence st to the 20th base of the elected species of SEQ ID NO: 23 (the guide domain targeting DGKα gene) and/or SEQ ID NO: 111 (the guide domain targeting Dgkζ gene) as claimed broadly. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of at least a representative number of species for a broad genus of an editor protein that is capable of forming a guide nucleic acid-editor protein complex that is capable of manipulating a target sequence, wherein the guide nucleic acid comprises a guide domain consisting of the 1st to the 20th base of the elected species of SEQ ID NO: 23 (the guide domain targeting DGKα gene) and/or SEQ ID NO: 111 (the guide domain targeting Dgkζ gene) as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the target sequence" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is no recitation of any target sequence; and thereby it is unclear which particular target sequence does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Claim 43 recites the limitation "the guide nucleic acids" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is only recitation of a guide nucleic acid and not guide nucleic acids; and thereby it is unclear which particular the guide nucleic acids does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
(T is changed to U)”.  T is changed to U to one of the recited SEQ ID Nos or to all of the recited SEQ ID Nos; and which particular U in which recited SEQ ID NO being changed or are all of the T in all of the recited SEQ ID Nos. changed to U?  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.
Similarly, it is unclear what is encompassed by the limitation “SEQ ID Nos: 19, 20, 21, 23, 109, 110, 111, 112, and 113 (T is changed to U)” in claim 46.  T is changed to U to one of the recited SEQ ID Nos or to all of the recited SEQ ID Nos; and which particular U in which recited SEQ ID NO being changed or are all of the T in all of the recited SEQ ID Nos. changed to U?  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.
  Similarly, it is unclear what is encompassed by the limitation “SEQ ID Nos: 13 to 24 (T is changed to U)” and “SEQ ID Nos: 109 to 125 (T is changed to U)” in claim 47.  T is changed to U to one of the recited SEQ ID Nos or to all of the recited SEQ ID Nos; and which particular U in which recited SEQ ID NO being changed or are all of the T in all of the recited SEQ ID Nos. changed to U?  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 43-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al (WO 2014/039513; IDS) in view of Zhang et al (US 8,865,406) and Wucherpfennig et al (US 10,876,120).
Albelda et al already disclosed compositions and methods for inhibiting one or more diacylglycerol kinase (DGK) isoform, including DGKα and/or DGKζ, in a cell (e.g., T cell) in order to enhance the cytolytic activity of the cell, wherein the inhibitor includes a small interfering RNA (siRNA), short hairpin RNA (shRNA), an antisense nucleic acid, a ribozyme, a zinc finger nuclease (Abstract and Summary of the Invention).  Albelda et al stated explicitly “In one embodiment, the composition inhibits the DGK isoform selected from the group consisting of DGKα and DGFζ.  In one embodiment, the composition inhibits both DGKα and DGKζ” (page 5, lines 4-6); and “However, the invention should not be limited these types of inhibitors.  Rather, any type of inhibitor known in the art or to be identified can be used to inhibit DGK.  For example, technique recently published to knock down RNA or delete gene include Transcription activator-like effector nucleases (TALENs) and CRISPR technology (Pennisi, 2013 Science 341:833)” (page 27, lines 8-12).  In an exemplification, Albelda et al demonstrated that loss of DGKζ, DGKα or both markedly enhanced the ability of CAR-T cells to kill tumor cells (Figures 4, 5 and 11), and substantially increased the amount of IFNγ released (Figure 6), with CAR T-cells lacking both isoforms of DGK (double knockout) exhibited synergistic effects in tumor cell killing and IFNγ release (page 67, line 18 continues to line 12 on page 68; bridging paragraph between pages 68-69).  Albelda et al also taught that elimination of DGK made T cells less sensitive to TGFβ-mediated-inhibition of tumor killing, PGE2 and adenosine-mediated inhibition of tumor killing (page 68, second and third paragraphs; Figures 8-9).
Albelda et al did not teach explicitly at least a composition comprising a guide nucleic acid having a guide domain consisting of the 1st to the 20th base/nucleotide of SEQ ID NO: 23 (elected guide domain targeting DGKα gene) and an editor protein, wherein the guide nucleic acid and the editor protein are capable of forming a complex to manipulate a target sequence; or nucleic acids encoding the same guide nucleic acid and editor protein.  
Before the effective filing date of the present application, Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 19, lines 21-23). N represents any nucleotide while R represents G or A.   Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Additionally, Wucherpfennig et al already identified genes/targets, including human DGKα and DGKζ gene sequences having SEQ ID Nos. 611 and 615, respectively, as being involved with tumor immunosuppression of T cells, and at least compositions comprising nucleic acids encoding shRNA sequences comprising a sequence at least 12, 15, 20 or 25 contiguous nucleotides complementary to SEQ ID NO: 611 or 615 for reducing immunosuppression by tumor cells (see at least Abstract; Summary; col. 12, lines 41-55; Table 1, particularly SEQ ID Nos. 611 and 615).  The human DGKα gene sequence of SEQ ID NO. 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, and that the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that would be recognized by the SpCas9 (see attached sequence search below).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Albelda et al by also utilizing the CRISPR-Cas9 system of Zhang et al to inactivate or knockout human DGKα gene and/or DGKζ gene(s) in CAR-T cells via NHEJ-mediated gene knockout to enhance their cytolytic activity, including the use of a gRNA comprising a guide domain consisting of the 1st to 20th base/nucleotide of SEQ ID NO: 23 that is immediately upstream of the PAM sequence 5’-GGG-3’ that is recognized by the Streptococcus pyogenes Cas9 nuclease, in light of the teachings of Zhang et al and Wucherpfennig et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modification because the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within a eukaryotic genome; and Wucherpfennig et al already identified at least the human DGKα gene sequence having SEQ ID NO. 611 as a target being involved with tumor immunosuppression of T cells and SEQ ID NO: 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 being the PAM sequence (5’-NRG-3’, where N is any nucleotide, and R is G or A) that would be recognized by the SpCas9.  Moreover, the primary Albelda reference already taught explicitly that any type of inhibitor known in the art can be used to inhibit DGK, including the CRISPR technology.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Albelda et al, Zhang et al, and Wucherpfennig et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al (WO 2014/039513; IDS) in view of Zhang et al (US 8,865,406) and Wucherpfennig et al (US 10,876,120) as applied to claims 43-44 and 46 above, and further in view of the human DGKζ gene with GenBank Accession No. AEK79131 (2006).
The combined teachings of Albelda et al, Zhang et al and Wucherpfennig et al were presented above.  However, none of the cited references teaches specifically the further use of a second guide nucleic acid comprising a guide domain consisting of the 1st to the 20th base/nucleotide of SEQ ID NO: 111 (elected guide domain targeting DGKζ gene).
Before the effective filing date of the present application, the human DGKζ gene with GenBank Accession No. AEK79131 was already available and it comprises the sequence of nucleotides 22319-22341 that is 100% identical to SEQ ID NO: 111 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 111 is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that would be recognized by the SpCas9 (see attached sequence search below).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Albelda et al, Zhang et al and Wucherpfennig et al by further utilizing a second gRNA comprising a guide domain consisting of the 1st to 20th base/nucleotide of SEQ ID NO: 111 that is immediately upstream of the PAM sequence 5’-GGG-3’ that is recognized by the Streptococcus pyogenes Cas9 nuclease to inactivate or knockout human DGKζ gene in CAR-T cells to further enhance 
An ordinary skilled artisan would have been motivated to further carry out the above modification because the human DGKζ gene with GenBank Accession No. AEK79131 was already available and it comprises the sequence of nucleotides 22319-22341 that is 100% identical to SEQ ID NO: 111 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 111 is the PAM sequence (5’-NRG-3’, where N is any nucleotide, and R is G or A) that would be recognized by the SpCas9.  Moreover, the primary Albelda reference already demonstrated that CAR T-cells lacking both isoforms of DGK (double knockout of DGKα and DGKζ genes) exhibited synergistic effects in tumor cell killing and IFNγ release.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Albelda et al, Zhang et al, Wucherpfennig et al and the human DGKζ gene with GenBank Accession No. AEK79131; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Albelda et al, Zhang et al, Wucherpfennig et al and the human DGKζ gene with GenBank Accession No. AEK79131 as set forth above is indistinguishable from composition of the present application.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loew et al (US 2017/0335281) also demonstrated that inhibition of both DGKα and DGKζ markedly enhanced (synergy) effector function of mesoCAR T cells (see at least Example 11, particularly FIGs. 68-69).

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             


Sequence 611,
Patent No. 10876120


 	Query Match             100.0%;  Score 23;  DB 6;  Length 2756;
  	Best Local Similarity   100.0%;  
 	Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCTCAAGCTGAGTGGGTCCGGG 23
              |||||||||||||||||||||||
Db        789 CTCTCAAGCTGAGTGGGTCCGGG 811






AEK79131 standard; DNA; 35320 BP.
30-NOV-2006  (first entry)
Human DGK zeta gene, SEQ ID NO: 4.

KW   sDGK zeta; Diacylglycerol kinase; Hypoglycemic; Hyperglycemic;
KW   non-insulin dependent diabetes; endocrine disease; metabolic disorder;
KW   screening; cell signaling; metabolism; ds; gene; DGK zeta;
KW   splice variant; chromosome-11.

FH   Key             Location/Qualifiers
FT   CDS             2331..34618
FT                   /*tag=  b
FT                   /product= "Human DGK zeta"
FT                   /transl_except= (pos:29282..29284, aa:Lys)
FT   exon            2331..2489
FT                   /*tag=  a
FT                   /number= 1
FT   intron          2490..21959
FT                   /*tag=  c
FT                   /number= 1
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            21960..22070
FT                   /*tag=  d
FT                   /number= 2
FT   intron          22071..22322
FT                   /*tag=  e
FT                   /number= 2
FT   exon            22323..22418
FT                   /*tag=  f
FT                   /number= 3
FT   intron          22419..22672
FT                   /*tag=  g
FT                   /number= 3
FT   exon            22673..22750
FT                   /*tag=  h
FT                   /number= 4
FT   intron          22751..24164
FT                   /*tag=  i
FT                   /number= 4
FT   exon            24165..24221
FT                   /*tag=  j
FT                   /number= 5
FT   intron          24222..24611
FT                   /*tag=  k
FT                   /number= 5
FT   exon            24612..24680
FT                   /*tag=  l
FT                   /number= 6
FT   intron          24681..25983
FT                   /*tag=  m
FT                   /number= 6
FT   exon            25984..26055
FT                   /*tag=  n
FT                   /number= 7
FT   intron          26056..26157
FT                   /*tag=  o
FT                   /number= 7
FT   exon            26158..26274
FT                   /*tag=  p
FT                   /number= 8
FT   intron          26275..26374

FT                   /number= 8
FT   exon            26375..26444
FT                   /*tag=  r
FT                   /number= 9
FT   intron          26445..26743
FT                   /*tag=  s
FT                   /number= 9
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            26744..26841
FT                   /*tag=  t
FT                   /number= 10
FT   intron          26842..27098
FT                   /*tag=  u
FT                   /number= 10
FT   exon            27099..27181
FT                   /*tag=  v
FT                   /number= 11
FT   intron          27182..27287
FT                   /*tag=  w
FT                   /number= 11
FT   exon            27288..27348
FT                   /*tag=  x
FT                   /number= 12
FT   intron          27349..27441
FT                   /*tag=  y
FT                   /number= 12
FT   exon            27442..27555
FT                   /*tag=  z
FT                   /number= 13
FT   intron          27556..27631
FT                   /*tag=  aa
FT                   /number= 13
FT   exon            27632..27772
FT                   /*tag=  ab
FT                   /number= 14
FT   intron          27773..28827
FT                   /*tag=  ac
FT                   /number= 14
FT   exon            28828..28906
FT                   /*tag=  ad
FT                   /number= 15
FT   intron          28907..29069
FT                   /*tag=  ae
FT                   /number= 15
FT   exon            29070..29125
FT                   /*tag=  af
FT                   /number= 16
FT   intron          29126..29274
FT                   /*tag=  ag
FT                   /number= 16
FT   exon            29275..29337
FT                   /*tag=  ah
FT                   /number= 17
FT                   /transl_except= (pos:29282..29284, aa:Lys)
FT   intron          29338..29436
FT                   /*tag=  ai
FT                   /number= 17
FT   exon            29437..29510
FT                   /*tag=  aj
FT                   /number= 18
FT   intron          29511..29604
FT                   /*tag=  ak

FT   exon            29605..29716
FT                   /*tag=  al
FT                   /number= 19
FT   intron          29717..30102
FT                   /*tag=  am
FT                   /number= 19
FT   exon            30103..30302
FT                   /*tag=  an
FT                   /number= 20
FT   intron          30303..30521
FT                   /*tag=  ao
FT                   /number= 20
FT   exon            30522..30622
FT                   /*tag=  ap
FT                   /number= 21
FT   intron          30623..30736
FT                   /*tag=  aq
FT                   /number= 21
FT   exon            30737..30816
FT                   /*tag=  ar
FT                   /number= 22
FT   intron          30817..30998
FT                   /*tag=  as
FT                   /number= 22
FT   exon            30999..31068
FT                   /*tag=  at
FT                   /number= 23
FT   intron          31069..31194
FT                   /*tag=  au
FT                   /number= 23
FT   exon            31195..31235
FT                   /*tag=  av
FT                   /number= 24
FT   intron          31236..31743
FT                   /*tag=  aw
FT                   /number= 24
FT   exon            31744..31883
FT                   /*tag=  ax
FT                   /number= 25
FT   intron          31884..32868
FT                   /*tag=  ay
FT                   /number= 25
FT   exon            32869..32904
FT                   /*tag=  az
FT                   /number= 26
FT   intron          32905..33131
FT                   /*tag=  ba
FT                   /number= 26
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            33132..33171
FT                   /*tag=  bb
FT                   /number= 27
FT   intron          33172..33661
FT                   /*tag=  bc
FT                   /number= 27
FT   exon            33662..33782
FT                   /*tag=  bd
FT                   /number= 28
FT   intron          33783..33873
FT                   /*tag=  be
FT                   /number= 28
FT   exon            33874..33907

FT                   /number= 29
FT   intron          33908..34139
FT                   /*tag=  bg
FT                   /number= 29
FT   exon            34140..34239
FT                   /*tag=  bh

  

Query Match             100.0%;  Score 23;  DB 19;  Length 35320;
  	Best Local Similarity   100.0%;  
  	Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGGAGTCAGCGACATATGGGG 23
              |||||||||||||||||||||||
Db      22319 CTAGGAGTCAGCGACATATGGGG 22341